



Exhibit 10.1
FORD MOTOR COMPANY
EXECUTIVE SEPARATION ALLOWANCE PLAN
(Amended and Restated Effective as of January 1, 2017)


Section 1. Introduction


This Plan has been established for the purpose of providing employees on U.S.
payroll of Leadership Level One or Two, hired or rehired prior to January 1,
2004, with an Executive Separation Allowance in the event of separation from
employment with the Company under certain circumstances.


Section 2. Definitions


As used in the Plan, the following terms shall have the following meanings,
respectively:


2.01
"Affiliate" shall mean, as applied with respect to any person or legal entity
specified, a person or legal entity that directly or indirectly, through one or
more intermediaries, controls or is controlled by, or is under common control
with, the person or legal entity specified.

2.02
"BEP" shall mean the Ford Motor Company Benefit Equalization Plan, as amended.

2.03
"Code" shall mean the Internal Revenue Code of 1986, as amended.

2.04
"Committee" shall mean Group Vice President – Human Resources and Corporate
Services and the Executive Vice President and Chief Financial Officer (or, in
the event of a change in title, such officer's functional equivalent), and such
person or persons to whom the Group Vice President – Human Resources and
Corporate Services and the Executive Vice President and Chief Financial Officer
delegate authority to administer the Plan.

2.05
"Company" shall mean Ford Motor Company and such of the subsidiaries of Ford
Motor Company as, with the consent of Ford Motor Company, shall have adopted
this Plan.

2.06
"Compensation Committee" shall mean the Compensation Committee of the Board of
Directors of Ford Motor Company.

2.07
"Contributory Service" shall mean, without duplication, the years and any
fractional year of contributory service at retirement, not exceeding one year
for any calendar year, of the Eligible Leadership Level One or Two Employee
under the Ford Motor Company GRP.

2.08
"Credited Service" shall mean, without duplication, the years and any fractional
year of credited service at retirement, not exceeding one year for any calendar
year, of the Eligible Leadership Level One or Two Employee under the GRP.



1

--------------------------------------------------------------------------------




2.09
"DB SERP" shall mean the Ford Motor Company Defined Benefit Supplemental
Executive Retirement Plan, as amended.

2.10
"Eligible Leadership Level One or Two Employee(s)" shall mean a Leadership Level
One or Two Employee who was hired or rehired prior to January 1, 2004 and who
meets the eligibility criteria set forth in Section 3, or for periods prior to
January 1, 2000, shall mean an Executive Roll Employee who meets the eligibility
criteria set forth in Section 3.

2.11
"Eligible Surviving Spouse" shall mean an individual to whom an Eligible
Leadership Level One or Two Employee legally is married under the laws of the
state or foreign jurisdiction where the marriage took place prior to such
Retired Executive's benefit commencement date and for at least one year as of
the date of the Retired Executive's death.

2.12
"Executive Separation Allowance(s)" shall mean benefits payable under this Plan
as determined in accordance with Section 4.

2.13
"GRP" shall mean the Ford Motor Company General Retirement Plan, as amended.

2.14
"Leadership Level One or Two Employee" shall mean an employee of the Company
(but for periods prior to July 1, 1996, excluding a Company employee who is an
employee of Jaguar Cars, a division of the Company) who is assigned to the
Leadership Level One or Two, or its equivalent, as such term is defined in the
Employee Relations Administration Manual as from time to time constituted.

2.15
"Named Executive Officer(s)" shall mean any Chief Executive Officer that served
during the last completed fiscal year, any Chief Financial Officer that served
during the last completed fiscal year, the next three most highly compensation
executive officers at the end of the last completed fiscal year, and up to two
additional individuals who would have been among the most three highly
compensated executive officers had they been executive officers at the end of
the previous fiscal year end.

2.16
"Plan" shall mean this Ford Motor Company Executive Separation Allowance Plan,
as amended.

2.17
"Plan Administrator" shall mean such person or persons to whom the Committee
shall delegate authority to administer the Plan, who does not already assume
authority as a Committee member.

2.18
"Separation From Service" shall be determined to have occurred on the date on
which an Eligible Leadership Level One or Two Employee incurs a "separation from
service" within the meaning of Code Section 409A.

2.19
"Special Executive Separation Allowance(s)" shall mean benefits payable under
this Plan as determined in accordance with Section 4(C).



2

--------------------------------------------------------------------------------




2.20
"Specified Employee" shall mean an employee of the Company who is a "Key
Employee" as defined in Code Section 416(i)(1)(A)(i), (ii) or (iii), applied in
accordance with the regulations thereunder and disregarding Subsection
416(i)(5). A Specified Employee shall be identified as of December 31st of each
calendar year and such identification shall apply to any Specified Employee who
shall incur a Separation From Service in the 12-month period commencing April
1st of the immediately succeeding calendar year. An employee who is determined
to be a Specified Employee shall remain a Specified Employee throughout such
12-month period regardless of whether the employee meets the definition of
"Specified Employee" on the date the employee incurs a Separation From Service.
This provision is effective for Specified Employees who incur a Separation From
Service on or after January 1, 2005. For purposes of determining Specified
Employees, the definition of compensation under Treasury Regulation Section
1.415(c)-2(d)(3) shall be used, applied without the use of any of the special
timing rules provided in Treasury Regulation Section 1.415(c)-2(e) or the
special rule in Treasury Regulation Section 1.415(c)-2(g)(5)(i), but applied
with the use of the special rule in Treasury Regulation Section
1.415(c)-2(g)(5)(ii).

2.21
"SRP" shall mean the Ford Motor Company Select Retirement Plan, as amended.

2.22
"Subsidiary" shall mean, as applied with respect to any person or legal entity
specified, (i) a person or legal entity, a majority of the voting stock of which
is owned or controlled, directly or indirectly, by the person or legal entity
specified, or (ii) any other type of business organization in which the person
or legal entity specified owns or controls, directly or indirectly, a majority
interest.

Section 3. Eligibility


Each Leadership Level One or Two Employee who:


(i)    was hired or rehired prior to January 1, 2004;


(ii)    incurs a Separation From Service with the approval of the Company;


(iii)    has at least five years of Credited Service at the Leadership Level One
or Two level, or its equivalent;


(iv)    has at least ten years of combined Contributory Service or service in
any other retirement plan sponsored by a Subsidiary to which the Level One or
Two Employee contributed or, if contributions were not permitted, participated;


(v)    is at least 55 years of age; and


(vi)    retires from the Company prior to age 65




3

--------------------------------------------------------------------------------




shall receive an Executive Separation Allowance as provided herein. The Eligible
Surviving Spouse of a Leadership Level One or Two Employee who (i) has not
incurred a Separation From Service with the Company, (ii) meets the eligibility
conditions set forth in Subsections (1) through (3) of this Section 3, and (iii)
dies on or after January 1, 1981 shall be eligible to receive the Executive
Separation Allowance that the Eligible Leadership Level One or Two Employee
would have been eligible to receive if such employee had incurred a Separation
From Service with the approval of the Company and retired on the date of such
employee's death.


Except in the case of a Leadership Level One or Two Employee who has not
incurred a Separation From Service with the Company, the eligibility conditions
set forth in Subsections (iii) and (iv) of Section 3 may be waived (i) in the
case of a Leadership Level One employee, by the Compensation Committee, and (ii)
in the case of any other employee, by the President and Chief Executive Officer.


Section 4. Calculation of Amount


(a)
Base Monthly Salary. For purposes of the Plan, the "Base Monthly Salary" of a
Leadership Level One or Two Employee shall be the highest monthly base salary
rate of such employee during the employee's 12 months of service immediately
preceding Separation From Service with the Company, prior to giving effect to
any salary reduction agreement pursuant to an employee benefit plan, as defined
in Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended, (i) to which Code Section 125 or Code Section 402(e)(3), applies or
(ii) which provides for the elective deferral of compensation. It shall not
include supplemental compensation or any other kind of extra or additional
compensation.



(b)
Amount of Executive Separation Allowance. Subject to any limitation in other
provisions of the Plan, the gross monthly amount of the Executive Separation
Allowance of an Eligible Leadership Level One or Two Employee under Section 3
above shall be such employee's Base Monthly Salary multiplied by a percentage,
not to exceed 60%, equal to the sum of (i) 15%, (ii) five tenths of one percent
(.5%) for each month (or fraction thereof) that such employee's age at
Separation From Service exceeds 55, not to exceed thirty percent (30%), and
(iii) one percent (1%) for each year of such employee's Credited Service in
excess of 15, prorated for fractions of a year.



The gross amount for any month shall be reduced by any payments paid or payable
for such month to the Eligible Leadership Level One or Two Employee, the
employee's Eligible Surviving Spouse, contingent annuitant, or other
beneficiary, (i) under the GRP, BEP, SRP, or any other Company defined benefit
retirement plan, or (ii) as a Pension Parity Benefit from the DB SERP, other
than (a) Supplemental Benefit or Conditional Annuity payments paid or payable
from the DB SERP, (b) under any other Company defined benefit retirement plan
from which a voluntary distribution of a lump sum benefit has occurred before
age 65, by the monthly annuity payment the Eligible Leadership Level One or Two
Employee would have received had the lump sum distribution not occurred, or (c)
under any other defined


4

--------------------------------------------------------------------------------




benefit retirement plan from which an involuntary distribution of a lump sum
benefit on an actuarially equivalent basis occurred before age 65 and without
the Eligible Leadership Level One or Two Employee's retirement.


(c)
Special Executive Separation Allowances. In addition to any other Executive
Separation Allowance provided under this Plan, the Company may, in its sole
discretion, provide Special Executive Separation Allowances to certain Eligible
Leadership Level One or Two Employees. Special Executive Separation Allowances
provided to Eligible Leadership Level One or Two Employees whose compensation is
subject to the executive compensation disclosure rules under the Securities
Exchange Act of 1934 shall be set forth in Appendix A. Special Equalization
Benefits provided to Eligible Leadership Level One or Two Employees who are not
subject to such disclosure rules shall be set forth in a separate confidential
schedule to the Plan that is administered by the HR Director-Executive Personnel
Office. Any Special Executive Separation Allowance provided pursuant to this
Section shall be paid in accordance with the terms and conditions of this Plan,
including without limitation Section 5.



Section 5. Payments


(a)
Subject to the earning out provisions of Section 6, Executive Separation
Allowance payments to an Eligible Leadership Level One or Two Employee, in the
net amount determined in accordance with Section 4B above, shall be made monthly
from the Company's general funds commencing on or as soon as reasonably
practicable after the first day of the month following the date on which the
Eligible Leadership Level One or Two Employee has a Separation From Service.
Payments to an Eligible Leadership Level One or Two Employee shall cease at the
end of the month in which such employee attains age 65 or dies, whichever occurs
first. In the event of death of an Eligible Leadership Level One or Two Employee
prior to such employee attaining age 65, or in the event of death on or after
January 1, 1981 of a Leadership Level One or Two Employee whose Eligible
Surviving Spouse meets the eligibility conditions set forth in Section 3 for
payments hereunder, payments shall be made to such employee's Eligible Surviving
Spouse, if any, commencing as soon as reasonably practicable following the date
of the Eligible Leadership Level One or Two Employee's death, and continuing
until the earlier of the death of such Eligible Surviving Spouse, or the end of
the month in which the Eligible Leadership Level One or Two Employee would have
attained age 65.



(b)
Notwithstanding any other provision of the Plan to the contrary, but subject to
the earning out provisions of Section 6, if a Specified Employee incurs a
Separation From Service, other than as a result of such Specified Employee's
death, payment of any Executive Separation Allowance benefit to such Specified
Employee shall commence on, or as soon as reasonably practicable after, the
first day of the seventh month following such Specified Employee's Separation
From Service and any Executive Separation Allowance benefits to which such
Specified Employee otherwise would have been entitled during the first six
months following such



5

--------------------------------------------------------------------------------




Specified Employee's Separation From Service shall be accumulated and paid in a
lump sum payment on or as soon as reasonably practicable after the first day of
the seventh month following such Separation From Service. Any payments delayed
under this Section shall not bear interest.


Section 6. Earning Out Conditions


Notwithstanding anything in the Plan to the contrary, the right of any Eligible
Leadership Level One or Two Employee to receive an Executive Separation
Allowance hereunder for any month shall accrue, and such payment shall be
payable (subject to Section 5), only if, during the entire period from the date
of such Eligible Leadership Level One or Two Employee's Separation From Service
to the end of such month in which payment otherwise would be made, such Eligible
Leadership Level One or Two Employee shall have earned out such payment by
refraining from engaging in any activity that is directly or indirectly in
competition with any activity of the Company or any Subsidiary or Affiliate
thereof.
    
In the event of an Eligible Leadership Level One or Two Employee's
nonfulfillment of the condition set forth in the immediately preceding
paragraph, no further payment shall be paid to such Eligible Leadership Level
One or Two Employee or Eligible Surviving Spouse, as applicable; provided,
however, that the nonfulfillment of such condition may at any time (whether
before, at the time of or subsequent to termination of such Eligible Leadership
Level One or Two Employee's employment) be waived in the following manner:


(1)
with respect to any such Eligible Leadership Level One or Two Employee who at
any time shall have been a member of the Board of Directors, a Leadership Level
One employee or a Named Executive Officer, such waiver may be granted by the
Compensation Committee upon its determination that, in its sole discretion,
there shall have not been, and will not be, any substantial adverse effect upon
the Company or any Subsidiary or Affiliate thereof by reason of the
nonfulfillment of such condition; and



(2)
with respect to any other such Eligible Leadership Level One or Two Employee,
such waiver may be granted by the Committee upon its determination that, in its
sole discretion, there shall not have been and will not be any such substantial
adverse effect upon the Company or any Subsidiary or Affiliate thereof by reason
of the nonfulfillment of such condition.



Notwithstanding anything to the contrary herein, Executive Separation Allowance
payments shall not be paid to or with respect to any person as to whom it has
been determined that such person at any time (whether before or subsequent to
termination of the Eligible Leadership Level One or Two's employment) acted in a
manner inimical to the best interests of the Company. Any such determination
shall be made by (i) the Compensation Committee with respect to any Eligible
Leadership Level One Employee who at any time, shall have been a member of the
Board of Directors, a Leadership Level One employee or a Named Executive
Officer, and (ii) the Committee with respect to any other Eligible Leadership
Level One or Two Employee, and shall apply to any amounts payable after the date
of the applicable committee's action hereunder, regardless of


6

--------------------------------------------------------------------------------




whether the person has commenced receiving Executive Separation Allowance.
Conduct which constitutes engaging in an activity that is directly or indirectly
in competition with any activity of the Company or any Subsidiary or Affiliate
thereof shall be governed by the preceding paragraphs of this Section and shall
not be subject to any determination under this paragraph.


Section 7. General Provisions


7.01
Plan Administration and Interpretation.



(a)
Notwithstanding any other provisions of the Plan to the contrary, the terms of
the Plan shall determine the benefits payable to any person under the Plan, and
no person shall be eligible for any benefit under the Plan that would be
inconsistent with such terms.



(b)
Except as otherwise provided, full authority to administer and interpret this
Plan shall be vested in the Committee. The Committee is authorized, in its sole
discretion, from time to time, to establish such rules and regulations as it
deems appropriate for the proper administration of the Plan, and to make such
determinations under, and such interpretations of, and to take such actions in
connection with, the Plan as it deems necessary or advisable. Each
determination, interpretation, or other action hereunder by the Committee shall
be final, binding and conclusive upon all persons for all purposes under the
Plan. The Committee may act, in its sole discretion, to delegate administrative
and interpretative authority under this Section to the Plan Administrator.



(c)
In the event that an Article, Section or paragraph of the Code, Treasury
Regulations, or the GRP is renumbered, such renumbered Article, Section or
paragraph shall apply to applicable references in this Plan.



7.02
Local Payment Authorities. The Vice President and Treasurer and the Assistant
Treasurer (or, in the event of a change in title, such officer's functional
equivalent) may act individually to delegate authority to administrative
personnel for purposes of paying benefits under the Plan to any person.



7.03
Deductions. The Company may deduct from any payment of Executive Separation
Allowance to an Eligible Leadership Level One or Two Employee or Eligible
Surviving Spouse any and all amounts owed to it by such Eligible Leadership
Level One or Two Employee, Eligible Surviving Spouse or any person for any
reason, and all taxes required by law or government regulation to be deducted or
withheld.

7.04
Tax Liabilities. The Company has no duty to design its compensation policies in
a manner that minimizes an individual's tax liabilities, including tax
liabilities arising as a result of Executive Separation Allowances provided
under the Plan. No claim shall be made against the Plan relating to tax
liabilities arising from employment



7

--------------------------------------------------------------------------------




with the Company and/or any compensation or benefit arrangements sponsored or
maintained by the Company, including this Plan.
7.05
No Contract of Employment. The Plan is an expression of the Company's present
policy with respect to Eligible Leadership Level One or Two Employees; it is not
a part of any contract of employment. No Leadership Level One or Two Employee,
Eligible Surviving Spouse, or any other person shall have any legal or other
right to any benefit under this Plan.



7.06
Executive Separation Allowances Not Funded. The Company's obligations under this
Plan shall not be funded and Executive Separation Allowance benefits under this
Plan shall be payable only out of the general funds of the Company.

7.07
Governing Law. Except as otherwise provided under Federal law, the Plan, and all
rights thereunder, shall be governed, construed and administered in accordance
with the laws of the State of Michigan.

7.08
Amendment or Termination. The Company shall have the right to amend, modify,
discontinue or terminate this Plan, in whole or in part, at any time, without
notice; provided, however, that no distribution of Executive Separation
Allowances shall occur upon termination of this Plan, unless applicable
requirements of Code Section 409A have been met. Notwithstanding anything to the
contrary herein, benefits payable under this Plan remain subject to the claims
of the Company's general creditors at all times.

7.09
Terms Not Otherwise Defined. Capitalized terms not otherwise defined in this
Plan shall have the same meanings ascribed to such terms under the applicable
plans.

7.10
No Alienation of Benefits. An Eligible Executive may not assign or alienate any
Executive Separation Allowance, and the Plan will not recognize a domestic
relations order that purports to assign any Executive Separation Allowance to
another person.

7.11
Recovery of Overpayment. Any individual shall repay promptly any and all
Executive Separation Allowances received by the individual to which the
individual is not entitled. Written notice of any overpayment, the amount owed
and actions that may be taken in connection with the overpayment will be sent to
the individual. If an individual fails to make timely repayment, this Plan shall
proceed to recover the overpaid amount. This Plan reserves the right to initiate
formal recovery action through the use of a collection agency or through any
applicable legal proceedings.

Section 8. Visteon Corporation.
The following shall be applicable to employees of Ford who were transferred to
Visteon Corporation on April 1, 2000 ("U.S. Visteon Employees") and who ceased
active participation in the Plan as of June 30, 2000 after Visteon Corporation
was spun-off from Ford, June 28, 2000.


8

--------------------------------------------------------------------------------




(a)    Group I and Group II Employees.
For purposes of this paragraph, a "Group I Employee" shall mean a U.S. Visteon
Employee who as of July 1, 2000 was eligible for immediate normal or regular
early retirement under the provisions of the GRP as in effect on July 1, 2000. A
"Group II Employee" shall mean a U.S. Visteon Employee who (i) was not a Group I
Employee; (ii) had as of July 1, 2000 a combination of age and continuous
service that equals or exceeds sixty (60) points (partial months disregarded);
and (iii) could become eligible for normal or regular early retirement under the
provisions of the GRP as in effect on July 1, 2000 within the period after July
1, 2000 equal to the employee's Ford service as of July 1, 2000. A Group I or
Group II Employee shall retain eligibility to receive an Executive Separation
Allowance and shall receive such benefits as are applicable under the terms of
the Plan in effect on the retirement date, based on meeting the minimum
Leadership Level required for eligibility for such benefits as of July 1, 2000,
service as of July 1, 2000, and the Base Monthly Salary as of the retirement
date.
(b)    Group III Employees.
For purposes of this paragraph, a "Group III Employee" shall mean a U.S. Visteon
Employee who participated in the GRP prior to July 1, 2000 other than a Group I
or Group II Employee. The Plan shall have no liability for any Executive
Separation Allowance payable to Group III Employees who were otherwise eligible
hereunder with respect to service prior to July 1, 2000 on or after July 1,
2000.
Section 9. Code Section 409A


(a)
The provisions of Code Section 409A are incorporated into the Plan by reference
to the extent necessary for any benefit provided under the Plan that is subject
to Code Section 409A to comply with such requirements and, except as otherwise
expressly determined by the Company, the Plan shall be administered in
accordance with Code Section 409A as if the requirements of Code Section 409A
were set forth herein. The Company reserves the right to take such action, on a
uniform and consistent basis, as the Company deems necessary or desirable to
ensure compliance with Code Section 409A, and applicable additional regulatory
guidance thereunder, or to achieve the goals of the Plan without having adverse
tax consequences under this Plan for any employee or beneficiary. Unless
determined otherwise by the Company, any such action shall be taken in a manner
that will enable any benefit provided under the Plan that is intended to be
exempt from Code Section 409A to continue to be so exempt, or to enable any
benefit provided under the Plan that is intended to comply with Code
Section 409A to continue to so comply.



(b)
In no event shall any transfer of liabilities to or from this Plan result in an
impermissible acceleration or deferral of any Executive Separation Allowance
under Code Section 409A. In the event such a transfer would cause an
impermissible acceleration or deferral under Code Section 409A, such transfer
shall not occur.



9

--------------------------------------------------------------------------------






(c)
In no event will application of any eligibility requirements under this Plan
cause an impermissible acceleration or deferral of any Plan benefits under Code
Section 409A.



(d)
In the event an Eligible Leadership Level One or Two Employee who is receiving,
or is entitled to receive, an Executive Separation Allowance is reemployed
following a Separation From Service, distribution of any Executive Separation
Allowance shall not cease or be deferred upon such Eligible Leadership Level One
or Two Employee's reemployment.



(e)
After receipt of any benefits under the Plan, the obligations of the Company
with respect to such benefits shall be satisfied and no Eligible Leadership
Level One or Two Employee, or such Eligible Leadership Level One or Two
Employee's Eligible Surviving Spouse, beneficiary, or other person shall have
any further claims against the Plan or the Company with respect to Plan
benefits.



Section 10. Claim for Benefits


10.01
Denial of a Claim. A claim for benefits under the Plan shall be submitted in
writing to the Plan Administrator. If a claim for benefits or participation is
denied in whole or in part by the Plan Administrator, the claimant will receive
written notification within 90 days from the date the claim for benefits or
participation is received. Such notice shall be deemed given upon mailing, full
postage prepaid in the United States mail or on the date sent electronically to
the claimant. If the Plan Administrator determines that an extension of time to
consider a claim and render a decision is needed, written notice of the
extension shall be furnished to the claimant as soon as practical.



10.02
Review of Denial of Claim. In the event that the Plan Administrator denies a
claim for benefits or participation, the claimant may request a review by filing
a written appeal. If the appeal is from an active Leadership Level One employee,
a Named Executive Officer or any individual who, at any time, shall have been a
member of the Board of Directors, the appeal will be heard by the Compensation
Committee. If the appeal is from any other appellant, the appeal will be heard
by the Committee. All appeals must be filed within sixty (60) days of the date
of the written notification of denial. The appeal will be considered and a
decision shall be rendered within 90 days from the date the appeal is received.
Under special circumstances, an extension of time to consider the appeal and
render a decision may be needed, in which case a decision shall be rendered as
soon as practical. In the event such an extension of time is needed to consider
the appeal and render a decision, written notice of such time extension shall be
provided to the appellant.



10.03
Decision on Appeal. The decision on review of the appeal shall be in writing.
Such notice shall be deemed given upon mailing, full postage prepaid in the
United States mail or on the date sent electronically to the appellant.
Decisions rendered on the



10

--------------------------------------------------------------------------------




appeal are final and conclusive and are only subject to the arbitrary and
capricious standard of judicial review.


10.04
Limitations Period. No legal action for benefits under the Plan may be brought
against the Plan until after the claim and appeal procedures have been
exhausted. Legal actions under the Plan for benefits must be brought no later
than two (2) years after the date of the denial of the appeal. No other action
may be brought against the Plan more than six (6) months after the date of the
last action that gave rise to the claim.



10.05
Venue. An individual shall only bring an action in connection with the Plan in
the United States District Court for the Eastern District of Michigan.





11

--------------------------------------------------------------------------------




Appendix A
Special Executive Separation Allowances


Named Executive Officers


Section 1. Special Executive Separation Allowances Based on Notional Service and
Salary. Special Executive Separation Allowances will be provided to each
Eligible Leadership Level One or Two Employee listed in Subsection 1.D below for
the period of time during which such Eligible Leadership Level One or Two
Employee did not receive a cash base salary from the Company by determining the
Executive Separation Allowance that otherwise would have been provided to such
Eligible Leadership Level One or Two Employee for such period using notional
service and salary as follows; provided that, in no event shall an Eligible
Leadership Level One or Two Employee receive both an Executive Separation
Allowance and a Special Executive Separation Allowance for the same period of
service:


A. Contributory Service. Contributory Service, if any, for each such Eligible
Leadership Level One or Two Employee for any period of time during which the
Eligible Leadership Level One or Two Employee did not receive a cash base salary
shall be determined by the Committee, in its sole discretion, based on the
Contributory Service the Eligible Leadership Level One or Two Employee would
have accrued had the Eligible Leadership Level One or Two Employee participated
in the Ford Motor Company GRP on a contributory basis during such period of
time.


B. Credited Service. Credited Service, if any, for each such Eligible Leadership
Level One or Two Employee for any period of time during which the Eligible
Leadership Level One or Two Employee did not receive a cash base salary shall be
determined by the Committee, in its sole discretion, based on the Credited
Service the Eligible Leadership Level One or Two Employee would have accrued had
the Eligible Leadership Level One or Two Employee participated in, and accrued
Credited Service under, the Ford Motor Company GRP during such period of time.


C. Base Monthly Salary. Base Monthly Salary for each such Eligible Leadership
Level One or Two Employee shall be determined by the Committee, in its sole
discretion, based on a notional base monthly salary for the period of time
during which the Eligible Leadership Level One or Two Employee did not receive a
cash base salary.


D. Affected Eligible Leadership Level One or Two Employees. The following
Eligible Leadership Level One or Two Employees' Special Executive Separation
Allowances shall be determined in accordance with this Section:


William Clay Ford, Jr.




12